Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered September 15, 2006 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Lorenzo L. to vacate a default order of fact-finding.
*1521It is hereby ordered that the order so appealed from, is unanimously affirmed without costs.
Memorandum: In this neglect proceeding pursuant to article 10 of the Family Court Act, respondent father appeals from an order denying his motion to vacate an order of fact-finding, entered upon his failure to appear at the fact-finding hearing following which Family Court found that he neglected his daughter. Contrary to the contention of the father, the court did not abuse its discretion in denying his motion. A parent who was not present at a hearing conducted pursuant to Family Court Act article 10 is entitled to vacatur of an order entered upon such a default where he or she demonstrates a meritorious defense to the petition, “unless the court finds that the parent . . . willfully refused to appear at the hearing, in which case the court may deny the motion” (§ 1042; see Matter of Skyla C., 36 AD3d 614 [2007]). The evidence in the record establishes that the father was present in court when the fact-finding hearing was scheduled, that his attorney left him several telephone messages reminding him of the date and time of the hearing, and that the father did not appear at the hearing. Thus, the court properly found that the father willfully failed to appear at the hearing (see Matter of Nicholas S., 46 AD3d 830, 831 [2007]; Matter of Christian T., 12 AD3d 613 [2004]). Furthermore, “[e]ven assuming, arguendo, that the father did not willfully refuse to appear at the fact-finding hearing, we conclude that he failed to show a meritorious defense to the neglect petition” (Matter of Alexis D., 46 AD3d 1450, 1451 [2007]; cf. Matter of Precyse T., 13 AD3d 1113 [2004]). Present—Scudder, P.J., Smith, Centra, Peradotto and Pine, JJ.